Citation Nr: 0006569	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  99-02 450	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney-at-Law



FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1964 to May 1984.

2.	On March 8, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in Waco, 
Texas, that the appellant, the widow of the veteran, died on 
December [redacted], 1999.  


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of her 
appeal for accrued beenfits subsequent to the veteran's 
death.  As a matter of law, claims do not survive the 
claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran or the appellant.  
38 C.F.R. § 20.1106 (1999).


ORDER

The appeal is dismissed.




		
      M. Sabulsky
	Member, Board of Veterans' Appeals

 



